938 S.W.2d 716 (1997)
LEWIS & LAMBERT METAL CONTRACTORS, INC.
v.
Donna JACKSON and Teresa Holley, individually and as next friend of Doven Holley and Kieran Teak Holley.
No. 94-1065.
Supreme Court of Texas.
January 10, 1997.
The agreed motion to grant application for writ of error and remand cause to trial court for entry of judgment in accordance with settlement is granted in part. The judgments of the courts below are vacated without reference to the merits and the cause is remanded to the trial court for entry of judgment in accordance with the settlement agreement of the parties. The motion to abate is dismissed as moot.
BAKER, J., not sitting.